 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6 United States of America

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 RHEA DONOHUE,                                            Case No. 1:18-cv-00086-DAD-EPG

12                                 Plaintiff,               STIPULATION AND ORDER TO
                                                            EXTEND NON-EXPERT DISCOVERY
13                    v.                                    DEADLINE

14 UNITED STATES OF AMERICA,                                (ECF No. 25)

15                                 Defendant.

16

17          Plaintiff, Rhea Donohue, and Defendant, the United States of America, through their
18 undersigned attorneys, hereby stipulate and request that the Court modify the Scheduling Conference

19 Order (Doc. 18) to extend the non-expert discovery deadline to March 4, 2019. The parties jointly

20 set forth the following facts in support of this request.

21          1.      The deposition of Plaintiff, Rhea Donohue, was scheduled for January 2019 but had
22 to be cancelled due to the furlough of defense counsel as a result of the government shutdown that

23 began in late December 2018.

24          2.      On January 21, 2019, Plaintiff filed a Notice of Furlough of Defense Counsel and
25 Request for Continuance of Settlement Conference and Related Deadlines (Doc. 23), requesting that

26 the Court set a status conference to discuss the rescheduling of the settlement conference and
27 possible further continuance of other deadlines including the non-expert discovery deadline of

28 February 11, 2019, due to the unavailability of defense counsel.

     STIPULATION AND ORDER TO EXTEND NONEXPERT          1
     DISCOVERY DEADLINE
30
 1          3.     By Minute Order dated January 23, 2019 (Doc. 24), the Court set a status conference

 2 for February 26, 2019, at 10 a.m. in Courtroom 10 to discuss the rescheduling of the settlement

 3 conference and possible further continuance of other deadlines set forth in the Court’s Scheduling

 4 Conference Order.

 5          4.     The parties have conferred and are in the process of rescheduling the deposition of

 6 Plaintiff. This process is complicated by the possibility of another lapse in government

 7 appropriations beginning on February 16, 2019, but the parties nevertheless are working to reset the

 8 deposition in the near future. The parties therefore jointly request that the Court modify the

 9 Scheduling Order by extending the non-expert discovery cutoff to March 4, 2019.

10                                                             Respectfully submitted,

11   Dated: February 11, 2019                                 McGREGOR W. SCOTT
                                                              United States Attorney
12
                                                             / /s/ Benjamin E. Hall
13                                                            BENJAMIN E. HALL
                                                              Assistant U.S. Attorney
14                                                            Attorney for Defendant
15
                                                              BARADAT & PABOOJIAN, INC.
16   Dated: February 11, 2019
                                                              [Authorized February 11, 2019]
17
                                                             / /s/ Adam B. Stirrup
18                                                            ADAM B. STIRRUP
                                                              Attorneys for Plaintiff
19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO EXTEND NONEXPERT        2
     DISCOVERY DEADLINE
30
 1                                                ORDER

 2         Pursuant to the stipulation of the parties (ECF No. 25) and finding good cause exists, the

 3 Scheduling Order (ECF No. 18) is modified as follows: the non-expert discovery cutoff is extended

 4 to March 4, 2019.

 5

 6 IT IS SO ORDERED.

 7
        Dated:    February 12, 2019                          /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO EXTEND NONEXPERT        3
     DISCOVERY DEADLINE
30
